Exhibit 10.1

Name of Investor:                                             

SUBSCRIPTION AGREEMENT

 

 

THIS SUBSCRIPTION AGREEMENT (the “Agreement”) by and between Paramount Gold
Nevada Corp., a Nevada corporation (the “Company”), and the undersigned
corporation, limited liability company, partnership, trust or employee benefit
plan executing this Agreement as the investor (the “Investor”), provides as
follows:

Recitals

A.    This Agreement is made in connection with the Company’s proposed private
placement (the “Private Placement”) of the Company’s common stock, par value
$0.01 per share (“Shares”).

B.    The Company wishes to sell to the Investor and the Investor wishes to
purchase from the Company the number of Shares specified on the signature page
hereof at the price per Share set forth in Section 2 hereof, subject to the
terms, conditions, and requirements contained in this Agreement.

C.    The Investor understands that the Company has the right, in its sole
discretion, to refuse to accept the Investor’s subscription in whole or in part
at any time and for any reason, including without limitation the Company’s
belief that the Investor does not meet the applicable suitability requirements
for participation in the Private Placement.

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained in this Agreement, the Company and the Investor hereby agree as
follows:

1.    Sale of Shares. In accordance with the terms and conditions of this
Agreement, the Company hereby agrees to sell to the Investor, and the Investor
hereby agrees to purchase from the Company, on or before October 12, 2017, or
such later date on or before October 31, 2017, that the Company in its sole
discretion chooses (the “Closing Date”), the number of Shares indicated on the
signature page hereof. The obligation of the Company to sell the Shares to the
Investor is subject to, among other things, the conditions that: (i) the Company
receives approval for the listing of the Shares on the NYSE American (the “Stock
Exchange”); (ii) all other necessary regulatory approvals are obtained prior to
the Closing Date; and (iii) completion of the Company’s anticipated concurrent
public offering of shares of the Company’s common stock, pursuant to the
Company’s registration statement on Form S-3 (File No. 333-218295) (the
“Registration Statement”), the preliminary terms of which public offering shall
be set forth in a prospectus supplement to be dated on or about the date hereof
(the “Public Offering”).

2.    Purchase Price. The purchase price (“Purchase Price”) per Share shall be
equal to the price per share in the Public Offering. The Investor shall pay such
purchase price certified check or bank draft payable to the Company (or by wire
transfer, per instructions to be provided upon request) and delivered with this
executed Agreement:

 



--------------------------------------------------------------------------------

 

2.1

a completed Investor Questionnaire (the “Investor Questionnaire”) attached
hereto as Exhibit “A” and

 

 

2.2

any other further documentation as required under the applicable securities laws
or Stock Exchange or other regulatory authority.

Subscriptions for Shares may be accepted or rejected by the Company for any or
no reason in its sole discretion.

3.    Representations and Warranties of Investor. The Investor represents and
warrants to the Company as follows (which representations and warranties shall
survive the Closing Date):

 

 

3.1

The Investor has answered the questions contained in the Investor Questionnaire
made a part hereof to the best of its knowledge and the answers thereto are
complete and accurate. The Investor understands and agrees that, although such
answers will be kept strictly confidential, the Company may present such
Investor Questionnaire to such parties as it deems advisable if called upon to
establish the availability under applicable securities laws of an exemption from
registration. The Investor agrees to indemnify the Company, its agents,
officers, directors and shareholders, for any and all losses (including without
limitation attorneys’ fees and other costs of investigating, prosecuting, or
defending any litigation claim) incurred by the Company as a result of its
reliance on the representations and warranties of Investor made in this
Agreement or any answers contained in the Investor Questionnaire.

 

 

3.2

The Investor is a resident of Canada and:

 

 

3.2.1

is acquiring the Shares at an aggregate acquisition price to the Investor of not
less than Cdn$150,000 paid in cash at the time of the distribution;

 

 

3.2.2

is not an individual; and

 

 

3.2.3

was not created, and is not being used, solely to purchase or hold securities in
reliance on an exemption from the prospectus requirements set out in subsection
2.10 (Minimum amount investment) of National Instrument 45-106 of the Canadian
Securities Administrators or under Canadian securities laws.

 

 

3.3

The Investor is a corporation, limited liability company, partnership, trust, or
employee benefit plan, is authorized to make the investment contemplated herein,
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

 

3.4

This Agreement has been duly authorized, executed and delivered by the Investor
and constitutes the Investor’s legal, valid and binding obligation enforceable
in accordance with its terms.

 

2



--------------------------------------------------------------------------------

 

3.5

The Investor is acquiring the Shares as principal for the Investor’s own account
for investment and not with a view to resale or distribution. The Investor
understands that the Shares have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “1933 Act”), or applicable securities
laws by reason of specific exemptions from the registration provisions of the
1933 Act and applicable state securities laws that depend upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Investor’s representations and warranties as expressed in this Agreement and in
the Investor Questionnaire.

 

 

3.6

The Company has advised the Investor that the Company is relying on an exemption
from the requirements under applicable Canadian securities laws to provide the
Investor with a prospectus and that no prospectus has been filed by the Company
with any securities commission in Canada in connection with the Private
Placement, and as a consequence:

 

 

3.6.1

the Investor is restricted from using most of the civil remedies available under
applicable Canadian securities laws and certain protections, rights and remedies
provided by applicable Canadian securities laws, including statutory rights of
rescission or damages, will not be available to the Investor;

 

 

3.6.2

the Investor may not receive information that would otherwise be required to be
provided to the Investor under the applicable Canadian securities laws; and

 

 

3.6.3

the Investor is relieved from certain obligations that would otherwise apply
under the applicable Canadian securities laws.

 

 

3.7

The Investor: (i) has been furnished, has carefully read, understands and has
relied solely on (except as indicated in subsection (ii) below) the terms and
conditions of, and the information contained in, this Agreement (including all
exhibits and all amendments thereto and hereto) and the Company’s Form 10-K for
the year ended June 30, 2017; (ii) has been given the opportunity to ask
questions of, and receive answers from, the Company concerning the terms and
conditions of this Agreement, the Shares, the Company and its business; and
(iii) has not been furnished any literature or written material relating to the
Shares, the Company or its business other than this Agreement (including all
exhibits and amendments thereto and hereto) and the Company’s Form 10-K for the
year ended June 30, 2017.

 

 

3.8

The Investor recognizes that (i) the purchase of the Shares involves a high
degree of risk and has taken full cognizance of and understands such risks,
(ii) that all information provided, if any, by the Company relating to its use
of proceeds, financial forecasts, and other information which is not of an
historical nature (“Forward-looking Information”), represents only the Company’s
good faith assessment of such Forward-looking Information, and is based upon
assumptions which the Company believes are reasonable, although no assurance
exists that such

 

3



--------------------------------------------------------------------------------

Forward-looking Information is accurate or will be fulfilled, and (iii) that the
Company has relied on the representations of the Investor as set forth in this
Agreement, in the Investor Questionnaire in determining materiality for purposes
of satisfying the disclosure obligations of the Company and in determining the
availability of exemptions from (a) registration requirements under applicable
United States federal and state securities laws; and (b) prospectus requirements
under applicable Canadian securities laws.

 

 

3.9

The Investor is resident in the jurisdiction set out on the execution page of
the Investor Questionnaire, which address is the Investor’s residence or
principal place of business, and such address was not obtained or used solely
for the purpose of acquiring the Shares.

 

 

3.10

The Investor fully understands and agrees that the Investor must bear the
economic risk of the purchase of the Shares for an indefinite period of time
because, among other reasons, the Shares have not been registered under the 1933
Act, or the securities laws of any state, and therefore cannot be sold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the 1933 Act and applicable state securities laws or exemptions from such
registration requirements are available. The Investor further understands and
agrees that the Company will not honor any attempt by the Investor to sell,
pledge, transfer, or otherwise dispose of all or any portion of the Shares in
the absence of an effective registration statement under the 1933 Act and
applicable state securities laws or an unqualified opinion of counsel,
satisfactory in form and substance to the Company and its counsel, and obtained
at the expense of the Investor, that exemptions are available therefrom with
respect to such attempted disposition.

 

 

3.11

The Investor acknowledges that the certificates representing the Shares
purchased by the Investor will bear a legend as of the Closing Date
substantially in the following form (and with the necessary information
inserted) and may be subject to stop-transfer instructions consistent therewith:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

4



--------------------------------------------------------------------------------

[●UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY
MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER
[INSERT THE DISTRIBUTION DATE]].

 

 

3.12

The Investor (i) can bear the risk of losing the entire investment in the
Shares; (ii) has overall commitments to other investments which are not readily
marketable that are not disproportionate to its net worth and the investment in
the Shares will not cause such overall commitments to become excessive;
(iii) has adequate means of providing for current needs and contingencies and
has no need for liquidity in the investment in the Shares; and (iv) has
sufficient knowledge and experience in financial and business matters such that
the Investor is capable of evaluating the risks and merits of investing in the
Shares.

 

 

3.13

The Investor acknowledges that the Company proposes to concurrently enter into
substantially this same form of Subscription Agreement with one or more other
investors and expects to complete sales of Shares to them.

 

 

3.14

The Investor acknowledges that the Company expects to enter into an Underwriting
Agreement, dated October 3, 2017 (the “Underwriting Agreement”), with the
underwriters of the Public Offering (the “Underwriters”) that contains certain
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Underwriters in respect of the sale of Shares by the Company
to the Investor and other investors in the Private Placement, but that neither
the Company nor any of the Underwriters is obligated to enter into the
Underwriting Agreement or consummate the Public Offering; the Investor further
acknowledges (for the avoidance of doubt) that, notwithstanding the use herein
of the term “Underwriters,” the Private Placement does not constitute a public
offering under the Securities Act or Canadian securities laws, the Underwriters
are not serving as “underwriters” with respect to the Private Placement, the
Shares are being offered and sold directly by the Company to the Investor and
the other investors in the Private Placement, and the Underwriters will in no
event have any obligation to purchase any Shares in the Private Placement.

 

 

3.15

The Investor has not incurred, and will not incur, directly or indirectly, as a
result of any action taken by the Investor, any liability for brokerage or
finder’s fees or agent’s commissions or any similar charges in connection with
this Agreement. The Investor acknowledges that the Company will pay to the
Underwriters a fee of 5.0% of the aggregate Purchase Price in respect of the
sale of Shares by the Company to the Investor and to any other investor
purchasing Shares in the Private Placement.

 

 

3.16

The Investor acknowledges that since the time at which the Company first
contacted the Investor about the Private Placement, the Investor has not
disclosed any information regarding the Private Placement or the Public Offering
to any third parties (other than its legal, accounting and other advisors) and
has not engaged in

 

5



--------------------------------------------------------------------------------

any transactions involving the securities of the Company (including, without
limitation, any short sales involving the Company’s securities).

 

 

3.17

The Investor acknowledges that it must depend entirely upon its own advisors for
tax advice concerning an investment in the Company, that the Company has not
provided any information on tax matters, and that any information provided to
Investor by, or on behalf of, the Company is not to be construed as tax advice
to Investor from the Company or counsel to the Company. The Investor will rely
solely on its own advisors and not on any statements or representations of the
Company or any of its agents and understands that the Investor (and not the
Company) shall be responsible for the Investor’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

 

3.18

The Investor understands and agrees that the Company is issuing the Shares to
the Investor pursuant to the exemptions from federal and state securities
registration requirements under the 1933 Act. In connection therewith, the
Investor represents and warrants that the Investor qualifies as an “Accredited
Investor” as such term is defined under Rule 501 of the 1933 Act (a “U.S.
Accredited Investor”) and has confirmed that on the Investor Questionnaire
attached hereto as Exhibit “A”.

 

 

3.19

The Investor agrees to comply with all securities laws and with the policies of
the Stock Exchange concerning the purchase of, the holding of, and the resale
restrictions applicable to, the Shares. The Investor recognizes that the
securities laws and regulations of certain jurisdictions, which may include the
jurisdiction of which the Investor is a resident, may impose additional
requirements relating to this Private Placement and the Investor’s purchase of
the Shares. The Investor hereby agrees to execute and to comply with the terms
of any additions, supplements or amendments to this Agreement which are required
by the Company.

 

 

3.20

The funds representing the aggregate purchase price in respect of the Shares
which will be advanced by the Investor to the Company hereunder will not
represent proceeds of crime for the purpose of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the “PCMLTF Act”) or the
United States Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (the “PATRIOT Act”) and the
Investor acknowledges that the Company may in the future be required by law to
disclose the Investor’s name and other information relating to this Agreement
and the Investor’s subscription hereunder, on a confidential basis, pursuant to
the PCMLTF Act or the PATRIOT Act; to the best of the Investor’s knowledge, none
of the subscription funds to be provided hereunder (i) have been or will be
obtained or derived, directly or indirectly, from or related to any activity
that is deemed illegal under the laws of Canada or the United States or any
other jurisdiction, or (ii) are being tendered on behalf of a person or entity
who has not been identified to the Investor; the Investor shall promptly notify
the Company if he discovers that any such representation ceases to be true, and
shall provide the Company with appropriate information in connection therewith.

 

6



--------------------------------------------------------------------------------

 

3.21

The Investor has a pre-existing substantive relationship with the Company
(including as a current shareholder of the Company) and initiated discussions
with the Company relating to the purchase and sale of the Shares contemplated by
this Agreement on an unsolicited basis prior to the date of this Agreement; the
Investor did not initiate or engage in such discussions, nor did the Investor
decide to enter into this Agreement, as a result of any “directed selling
efforts” (as defined in Regulation S under the 1933 Act) or “general
solicitation or general advertising” (within the meaning of Rule 502(c) under
the 1933 Act or applicable Canadian securities laws), including, without
limitation, (i) the Company’s filing of the Registration Statement, any
prospectus supplement relating to the Public Offering or any other prospectus
(preliminary, final, free writing or otherwise) contained in or relating to the
Registration Statement, (ii) the Company’s filing of a short-form prospectus
(preliminary, final or otherwise) in Canada or any province thereof relating to
the Public Offering or (ii) any press release or other public communication
relating to the Public Offering.

 

 

3.22

The Investor is not in the United States, was not offered the Shares in the
United States, is not purchasing the Shares in the United States, did not
execute this Agreement in the United States and is not a “U.S. person” (within
the meaning of Regulation S under the 1933 Act).

 

 

3.23

The Investor acknowledges that no agency, stock exchange or governmental agency,
securities commission or similar regulatory authority or other entity has
reviewed or passed on or made any finding or determination as to the merits of
or made any recommendation or endorsement with respect to the Shares.

 

 

3.24

The Investor acknowledges that there is no government or other insurance
covering the Shares.

 

 

3.25

The Investor acknowledges that no representation or warranty is made by any of
the Underwriters or their affiliates as to the accuracy or completeness of any
materials provided to the Investor; the Investor further acknowledges that none
of the Underwriters or their affiliates has made any representation or given any
information to it with respect to the Company or the offering or sale of the
Shares by the Company and that the Investor is not relying upon any statements
made (or not made) by any of the Underwriters or their affiliates in making its
decision to enter into this Agreement and purchase the Shares.

 

 

3.26

The representations and warranties made in this Agreement, the Investor
Questionnaire, as well as all other information that the Investor has provided
to the Company, either directly or indirectly, concerning the Investor’s
financial position and knowledge of financial and business matters, is correct
and complete as of the date hereof, and if there should be any material change
in such information prior to the issuance to Investor of the Shares, Investor
will immediately notify the Company.

 

7



--------------------------------------------------------------------------------

4.    Hold Period; Restricted Securities. The Investor acknowledges that (a) the
Shares purchased by the Investor will be subject to a four month hold period in
Canada under applicable Canadian securities laws, regardless of whether or not
the Company has filed and have declared effective by the Securities and Exchange
Commission (the “SEC”) a registration statement registering the resale in the
United States by the Investor of the Shares, (b) the Shares purchased by the
Investor will constitute “restricted securities” (as defined in Rule 144 under
the 1933 Act), and (c) the Company is under no obligation, and has no intention,
to register the Shares purchased by the Investor for resale in the United
States.

5.    Applicable Law; Venue. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York without reference to the
choice of law principles of any jurisdiction. THE INVESTOR IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND OF THE UNITED STATES LOCATED IN THE CITY OF NEW YORK, NEW
YORK, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE PRIVATE PLACEMENT AND AGREES NOT TO COMMENCE ANY SUIT, ACTION,
OR PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS.

6.    Binding Effect. Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties and their respective
heirs, executors, administrators, successors, legal representatives and assigns

7.    Notice. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given three business days after the date mailed
when mailed by registered or certified mail, postage prepaid, or the next
business day if sent by special courier such as FedEx (except that notice of
change of address shall be deemed given only when received), to the address
shown on the Company’s records, in the case of the Investor, and of the
Company’s registered office, in the case of the Company, or to such other names
or addresses as the Company or the Investor, as the case may be, shall designate
by notice to the other party in the manner specified in this Section.

8.    Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provisions or applications of this Agreement that can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable the invalid or unenforceable provision in any
other jurisdiction or under any other circumstance.

9.    Entire Agreement. This Agreement, and the Shares purchased hereunder,
constitute the entire agreement by and between the parties pertaining to the
subject matter hereof and supersede all prior and contemporaneous understandings
of the parties.

10.    Counterparts. This Agreement may be executed in any number of
counterparts, and any party hereto may execute such counterpart, each of which
when so executed and delivered (which may be by facsimile or other form of
electronic transmission) shall be deemed an original and all of which taken
together shall constitute one and the same instrument. This Agreement shall

 

8



--------------------------------------------------------------------------------

become binding when either this Agreement or two or more counterparts hereto
shall have been executed and delivered by the parties hereto.

11.    Variation in Pronouns. All pronouns shall be deemed to refer to
masculine, feminine, neuter, singular, or plural, as the identity of the person
or persons may require.

12.    Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Underwriters, all covenants, agreements, representations and
warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Investor and the Company understand and
confirm that the Underwriters can rely on the acknowledgements, representations
and warranties and the statements and answers contained in this Agreement and
the Investor Questionnaire.

13.    Counsel. This Agreement and all other agreements related to the Private
Placement (the “Offering Agreements”) have been prepared by Duane Morris LLP, as
counsel to the Company (“Counsel”), after full disclosure of its representation
of the Company and with the consent and direction of the Company and the
Investor. The Investor has reviewed the contents of the Offering Agreements and
fully understands their terms. The Investor acknowledges that it is fully aware
of the Investor’s right to the advice of counsel independent from that of the
Company, that Counsel has advised the Investor of such right and disclosed to
the Investor the risks in not seeking such independent advice, and that the
Investor understands the potentially adverse interests of the parties with
respect to the Offering Agreements. The Investor further acknowledges that no
representations have been made with respect to the tax or other consequences of
the Offering Agreements to the Investor and that it has been advised of the
importance of seeking independent counsel with respect to such consequences. By
executing this Agreement, the Investor represents that it has, after being
advised of the potential conflicts between the Investor and the Company with
respect to the future consequences of the Offering Agreements, either consulted
independent legal counsel or elected, notwithstanding the advisability of
seeking such independent legal counsel, not to consult such independent legal
counsel.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the duly authorized
officer of the Company and the undersigned Investor or its duly authorized
officer, as the case may be, as of the date first written beneath the signature
of such officer of the Company below.

INVESTOR SIGNATURE:

 

         

Name of Corporation, Company, Trust or Benefit Plan

     

Taxpayer Identification Number or Canada Revenue Agency Business Number

 

By:

   

(Signature of Person Making Investment Decision)

 

Print Name:

   

Its:

   

(describe office or position held)

 

Date:

   

 

10



--------------------------------------------------------------------------------

Print Investor’s Full Name(s):

 

 

 

 

Number of Shares subscribed for by Investor

     

 

 

 

 

ACCEPTED BY THE COMPANY:

                 PARAMOUNT GOLD NEVADA  CORP.

By (Signature):

   

Print Name:

   

Title:

   

Date:

   

 

11



--------------------------------------------------------------------------------

EXHIBIT “A”

INVESTOR QUESTIONNAIRE

(See Attached.)



--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE

 

 

THIS QUESTIONNAIRE DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN
OFFER TO BUY A SECURITY. The sole purpose of this questionnaire is to establish
whether the entity on whose behalf this questionnaire is completed (the
“Investor”) is a qualified investor to whom securities of Paramount Gold Nevada
Corp., a Nevada corporation (the “Company”), may be offered and sold under
applicable federal and state securities laws. The completed statement should
indicate whether the Investor has or can be attributed with such knowledge and
experience in financial and business matters as to be able to evaluate the
merits and risks of an investment and whether the Investor has the financial
means to bear the economic risks involved.

IMPORTANT: This form of Investor Questionnaire has been prepared for use by
entities such as partnerships, corporations and trusts. When completed, this
questionnaire should provide information regarding the entity and not particular
partners, officers, directors, trustees or beneficiaries of the entity, unless
specifically requested. Notwithstanding the foregoing, in the case of
partnerships, corporations and trusts formed specifically for the purpose of
participating in this investment, a questionnaire must be completed by each
partner, shareholder, and beneficiary.

 

1.

 

INVESTOR

 

a.

 

Name of entity:

 

     

 

b.

 

Form of entity:

 

     

   

(partnership, corporation, trust, etc.)

 

c.

 

Date of organization of entity:

 

     

 

d.

 

Address of entity:

 

     

   

     

 

e.

 

Telephone number of entity: (            )

 

     

 

f.

 

Fax number of entity: (            )

 

     

 

g.

 

Email address of entity:

 

     

 

h.

 

Please name the authorized representative(s) of the entity who will be acting
for the entity in connection with its potential investment in the Company:

   

     

 

i.

 

Type of business entity is engaged in:

 

     

   

     

2.

 

Please state the amount, in United States dollars, of the Investor’s potential
investment in the Company:

 

A-2



--------------------------------------------------------------------------------

 

$                                                           .

 

 

3.

 

The Investor is one or more of the following:

 

                 

  

a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with a spouse in excess of $300,000 in
each of those years and who reasonably expects to reach the same income level in
the current year;

 

                 

  

a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000, excluding the value
of the primary residence of such natural person, calculated by subtracting from
the estimated fair market value of the property the amount of debt secured by
the property, up to the estimated fair market value of the property;

 

                 

  

a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment;

 

                 

  

a bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the “Act”)
or a savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity;

 

                 

  

a broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934;

 

                 

  

an insurance company as defined in Section 2(13) of the Act;

 

                 

  

an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of the Investment
Company Act of 1940;

 

                 

  

a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

                 

  

a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, where such plan has total assets in excess of
$5,000,000.

 

                 

  

an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, where the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company, or registered investment
adviser, or an employee benefit plan that has total assets in excess of
$5,000,000, or if a

 

A-3



--------------------------------------------------------------------------------

    

self-directed plan the investment decisions are made solely by persons that are
accredited investors;

 

                 

  

a private business development company, as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

                 

  

an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, a limited liability
company or a partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000;

 

                 

  

a director or executive officer of the Company;

 

                 

  

an entity in which all of the equity investors is a person described above.

4.

 

Additionally, the Investor is a resident of Canada and is:

   

                 

  

a non-individual purchasing as principal such number of Shares having an
acquisition cost to the Investor of not
less than Cdn$150,000 paid in cash at the time of Closing.

   

                 

  

a registrant pursuant to applicable Canadian securities laws; and/or

   

                 

  

an insider of the Company pursuant to applicable Canadian securities laws.

5.

 

In furnishing the above information, the Investor, and if the Investor is an
entity, the individual executing and delivering this questionnaire on behalf of
the entity, acknowledge that the Company will be relying thereon in determining,
among other things, whether there are reasonable grounds to believe that the
Investor qualifies as a purchaser of shares of the Company’s securities. To the
best of the Investor’s information and belief, the above information supplied by
the Investor is true and correct in all respects and the Investor represents and
warrants to the Company as follows:

 

(a)

 

The answers to the above questions may be relied upon by the Company in
determining whether the offering in which the Investor proposes to participate
is exempt from registration under the Act and from registration or qualification
under the securities laws of various states.

 

(b)

 

The Investor will notify the Company immediately of any material change in any
statement made herein occurring prior to the closing of any purchase by the
Investor of securities of the Company.

6.

 

The Investor is able to bear the economic risk of the proposed investment and at
the present time could afford a complete loss of such investment.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire as
of                                     , 2017.

 

INVESTOR:

 

(Name of Investor- Please Print)

 

By:

   

Name

   

Title

   

 

A-5